Exhibit 4.7 EXECUTION VERSION NOTE PURCHASE AGREEMENT Dated as of December 27, 2012 Among CONTINENTAL AIRLINES, INC., WILMINGTON TRUST, NATIONAL ASSOCIATION, as Pass Through Trustee under the Pass Through Trust Agreement WILMINGTON TRUST COMPANY, as Subordination Agent under the Intercreditor Agreement (2012-1) WILMINGTON TRUST, NATIONAL ASSOCIATION, as Subordination Agent under the Intercreditor Agreement (2012-2) U.S. BANK NATIONAL ASSOCIATION, as Escrow Agent and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Paying Agent Note Purchase Agreement 2012-3C INDEX TO NOTE PURCHASE AGREEMENT Page SECTION 1A. Sale of SeriesC Equipment Notes for Each Owned Aircraft 3 SECTION 1. Financing of New Aircraft 4 SECTION 2. Conditions Precedent 7 SECTION 3. Representations and Warranties 7 SECTION 4. Covenants 14 SECTION 5. Notices 17 SECTION 6. Expenses 17 SECTION 7. Further Assurances 18 SECTION 8. Miscellaneous 18 SECTION 9. Governing Law 19 Schedules Schedule I Owned Aircraft Schedule II Eligible Aircraft and Scheduled Delivery Months Schedule III Original Intercreditor Agreements Schedule IV Required Terms Annex Annex A Definitions Exhibits Exhibit A Form of Closing Notice Exhibit B-1 Form of PA Amendment (2012-1) Exhibit B-2 Form of PA Amendment (2012-2) Exhibit B-3 Additional Changes for New Participation Agreement Exhibit C-1 Form of Indenture Amendment (2012-1) Exhibit C-2 Form of Indenture Amendment (2012-2) Exhibit D Form of Opinion of Hughes Hubbard & Reed LLP Exhibit E From of Opinion of the Continental Airlines Legal Department Exhibit F Form of Opinion of Morris James LLP Exhibit G
